DETAILED ACTION
Status of Application
Receipt of Applicant’s Arguments/Remarks, all filed 10/22/2020, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claims 16-30 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
	Applicant’s arguments (pages 5-6, filed 10/22/2020) regarding the previous rejections under 35 U.S.C. 102(a)(1) been fully considered and are persuasive.
	Therefore the previous rejections under 35 U.S.C. 102(a)(1) have been withdrawn.
	However, examiner now relies on the Krause et al. (US 20050226838 A1) reference to reject the claims under 35 U.S.C. 103.
 	Examiner also adds a provisional rejection on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/611,787.
	The new grounds of rejection are not necessitated by amendment, therefore, this action is made non-final.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 20050226838 A1) hereinafter Krause.
 	Regarding claims 16-30, Krause is drawn to a hair treatment composition and methods of treating hair (abstract and claims 1-29).
 	Krause discloses the hair treatment composition comprises hair treatment effective ingredients such as hair dye pigments (pigment) [0014], and can be a permanent or temporary hair dye composition [0016].
 	Krause discloses the composition comprises a polymer from 0.01 to 20 wt% (0.05-15%)[0018], preferred polymers with acid groups are copolymers of vinyl acetate, crotonic acid and vinyl neodecanoate [0022], and further includes vinyl ether [0022].
 	Krause discloses the composition thickened with a conventional thickener [0091], wherein the composition contains 0.05 to 10 wt. % of at least one thickening polymer. The thickening polymers can also be cross-linked polyacrylic acids, cross-linked copolymers of at least one first type of monomer, which is methacrylic acid [0092].
 	Krause discloses the composition can contain at least one silicone compound in an amount of preferably 0.01 to 15 percent by weight [0038-0039, 0060].
 	Krause discloses preparation is applied to the hair in an amount sufficient for oxidative dyeing of the hair [0088], and further discloses a method of treating hair, comprising applying the hair treatment composition to hair [0103-0105].
	Krause does not explicitly disclose each of the components of the composition together in a single embodiment.

 	One of ordinary skill in the art would have been motivated to do so because Krause is drawn to a hair treatment composition and methods of treating hair (abstract and claims 1-29) and Krause teaches each ingredient for the purpose of a hair dye composition. Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-26 and 29-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-33 and 40-42 of copending Application No. 16/611,787. 
Although the claims at issue are not identical, they are not patentably distinct from each other. 

The instant base claim of 16/611,787 recites at least one copolymer derived from the polymerization of at least one crotonic acid monomer or crotonic acid derivative and of at least one vinyl ester monomer, (ii) at least one silicone, wherein the total amount of the at least one silicone ranges from 0.1% to 15% by weight, relative to the total weight of the composition, and (iii) at least one pigment. While the base claim of the copending '787 application does not recite at least one thickening polymer bearing at least one (meth)acrylic acid unit, claim 40 of the '787 application recites wherein the composition further comprises a thickener chosen from crosslinked copolymers of acrylic and methacrylic acid.
Furthermore the cited dependent claims of the instant application and copending application 16/611,787 recite identical or overlapping limitations.
This is a provisional nonstatutory double patenting rejection.This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims are allowed.
Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615